Case: 12-14524   Date Filed: 06/24/2013   Page: 1 of 3


                                                        [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-14524
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 1:12-cv-21641-UU



HECTOR FIGUEROA,

                                                     Plaintiff - Appellant,

                                  versus

NURSE BASS,

                                                     Defendant - Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (June 24, 2013)

Before CARNES, BARKETT and KRAVITCH, Circuit Judges.

PER CURIAM:
              Case: 12-14524     Date Filed: 06/24/2013    Page: 2 of 3


      Hector Figueroa, a Florida prisoner proceeding pro se, appeals the district

court’s dismissal without prejudice of his suit filed under 42 U.S.C. § 1983 for

failure to exhaust administrative remedies. After careful review, we affirm.

      Under the Prison Litigation Reform Act (PLRA), a prisoner cannot file a

§ 1983 suit “until such administrative remedies as are available are exhausted.” 42

U.S.C. § 1997e(a). “This provision entirely eliminates judicial discretion and

instead mandates strict exhaustion . . . .” Johnson v. Meadows, 418 F.3d 1152,

1155 (11th Cir. 2005). “[T]o properly exhaust administrative remedies prisoners

must ‘complete the administrative review process in accordance with the

applicable procedural rules’ . . . .” Jones v. Bock, 549 U.S. 199, 218 (2007)

(quoting Woodford v. Ngo, 548 U.S. 81, 88 (2006)).

      Figueroa alleged in his complaint that Nurse Bass provided inadequate

medical care on June 20, 2007, after another inmate stabbed Figueroa. But

Figueroa filed his first grievance with the prison concerning Bass’s alleged

inadequate medical care in November of 2008. As relevant here, Florida’s Inmate

Grievance Procedure requires a formal grievance to be filed within fifteen days of

the incident. Fla. Admin. Code Ann. r. 33-103.011(1)(b). Although there is an

exception to this strict timing requirement when a prisoner “clearly

demonstrate[s]” that “it was not feasible” to timely file despite his “good faith

effort,” the Florida Department of Corrections ultimately found that Figueroa made


                                          2
                Case: 12-14524        Date Filed: 06/24/2013       Page: 3 of 3


no such showing. Id. r. 33-103.011(2). And Figueroa gives us no legal or factual

basis upon which we could reverse that state-law determination. See id. (stating

that the extension is only available when the required showing is made “to the

satisfaction of the reviewing authority . . . or the Secretary”); see also Woodford,

548 U.S. at 83-84, 95-96, 101-03 (holding that a prisoner cannot satisfy the

exhaustion requirement by filing an untimely administrative grievance or appeal).

       Figueroa argues that the prison denied him legal assistance, which he claims

was necessary because he had a limited understanding of English, but he ultimately

filed several grievances and did not allege any facts that would explain why he

could not have done so earlier. 1 Figueroa therefore failed to exhaust his

administrative remedies as the PLRA requires. Accordingly, the district court’s

dismissal of his case is

       AFFIRMED.




1
  Figueroa alleged in his complaint that he was denied access to grievance forms until almost a
year after the incident, which could raise a substantial question concerning the availability of
administrative remedies. Although we have not decided the issue, see Bryant v. Rich, 530 F.3d
1368, 1373 n.6 (11th Cir. 2008), other circuits have held that denial of grievance forms could
render administrative remedies unavailable for purposes of the exhaustion requirement. See,
e.g., Dale v. Lappin, 376 F.3d 652, 656 (7th Cir. 2004) (collecting cases). Figueroa, however,
does not raise this argument on appeal, so he has abandoned it for purposes of this appeal. See
Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004).
                                                3